DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed March 24, 2021. Claims 1-3, 5-7, 9, 10, 12-14 and 16-22 were previously pending, with claims 9, 10, 12-14 and 16-18 withdrawn from consideration.
Applicant’s amendments overcame the following rejections under 35 U.S.C 112(b): rejection of claims 1, 3 and 5-7 over the recitation of “sequence corresponding to the target RNA” in claim 1; rejection of claims 2 and 19-22 over the recitation of “sequence corresponding to the target RNA” in claim 2; rejection of claims 3 and 19. All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
Applicant’s amendments to the specification overcame the previously presented objections.
Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. 
A) Regarding the rejection of claims 7 and 22 under 35 U.S.C. 112(b), Applicant argues the following:
	“Applicant respectfully traverses these grounds of rejection and submits that from the specification disclosure a skilled person would understand the meanings of the instant claims. From the teachings that are found in the specification, for example, at paragraphs [0074], [0076], and [0084] of the U.S. application publication (US 2019/016979), it would be readily temperature-dependent effects on the activity of the primer.
	As disclosed in the specification (e.g., para. [0074], [0076], [0084]), the oligonucleotide can be designed so that part of its activity is blocked and part of its activity is not blocked under conditions conducive for RT, such that the oligonucleotide is capable of facilitating RT without adding additional RT-specific primers. As further described in the specification, the design of the oligonucleotide also permits the activity that is blocked under RT conditions to become unblocked under PCR conditions. Hence, not all primer molecules are functionally blocked at the temperature used for reverse transcription (RT). In other words, from the specification disclosure and in view of knowledge in the art, a skilled person would understand that there are primer molecules whose function in RT is not "blocked" at the temperatures used in the RT phase.
	From the instant specification, the skilled artisan would understand further that the "blocking" of the modified oligonucleotide primer function (e.g., in a polymerase chain reaction (PCR), which is known to involve temperature cycling between high temperature DNA denaturation phases and lower temperature annealing and oligonucleotide extension phases) is abolished when the temperature is increased (i.e., in the PCR denaturation phase). For instance, it is known in the field of molecular biology that depending on the temperature, oligonucleotide primers can exist in varying conformations such as hairpins with turn structures, or as linearized strands; and that the ratio (e.g., distribution) between hairpin and linearized primer molecules depends on the temperature. Therefore, those skilled in the art can readily understand that linearized modified oligonucleotide primers exist during the RT phase of the claimed method, and that these primers can, via specific complementary nucleotide base-pairing, bind to target RNA templates to act as RT primers. Furthermore, the specification of the present application as filed readily demonstrates the function of the recited modified oligonucleotide in both reverse transcription and PCR amplification steps. For instance, Test Examples 2 and 5 readily show that the use of such modified oligonucleotide without adding dedicated RT primers can achieve specific amplification of the target of interest (e.g., paragraphs [0239] and [0245] of US 2019/0169679). Therefore, in light of the disclosures summarized above, it is respectfully submitted that those skilled in the art can readily appreciate from the instant specification that the presently recited oligonucleotide primer is modified to block its oligonucleotide priming function under conditions useful for RT to provide cDNA from a target RNA template, whilst also being capable of serving as a functional primer in PCR.”
	Response
	Let us look at claim 7. Claim 7 is drawn to a method of amplifying at least a part of a region of a target RNA, the method comprising the steps of: 
a) mixing the target RNA, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising a nucleic acid sequence complementary to the target RNA and a template switching oligonucleotide; and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to amplify at least a part of a region of the cDNA; 
wherein the reagent required for a polymerase chain reaction comprises a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b),
wherein the modified oligonucleotide primer comprises a nucleotide sequence that is complementary to a partial sequence of a template RNA, optionally wherein a part of the modified oligonucleotide primer whose primer function has not been blocked functions as an oligonucleotide primer that initiates reverse transcription by hybridizing to the template RNA. (emphasis added by examiner)
Therefore, while the “wherein” clause requires that the primer’s function is partially or completely blocked, the second part of claim 7 requires primers which are not blocked.
Applicant’s argument regarding teachings of the specification are not persuasive. The paragraphs recited by Applicant in support for understanding claims 7 and 22 are recited below:
“[0074] Surprisingly, PCR amplification with high specificity was able to be achieved even by adding only the modified oligonucleotide primer without adding a reverse transcription primer to perform reverse transcription PCR. Although not wishing to be bound by any theory, a part of a modified oligonucleotide primer does not have the function blocked at the time of a reverse transcription reaction, so that a part of the modified oligonucleotide primer whose function is not blocked can function as a reserve transcription primer, or a function of a modified oligonucleotide primer is partially blocked at the time of a reverse transcription reaction, so that the modified oligonucleotide primer whose function is partially blocked can function as a reverse transcription primer in a limited capacity. Therefore in some embodiment, a reagent required for reverse transcription does not need to comprise an oligonucleotide primer that initiates reverse transcription. Even if it is comprised, the oligonucleotide primer that initiates reverse transcription used in the present invention can be contained at a smaller amount than an amount that is commonly used. In some embodiments, the concentration of the oligonucleotide primer that initiates reverse transcription in the composition is, for example, about 40 nM or less, preferably about 20 nM or less, about 10 nM or less, about 2.5 nM or less, about 2.0 nM or less, about 0.63 nM or less, about 0.2 nM or less, about 0.16 nM or less, about 0.02 nM or less, about 2.0 pM or less, about 0.2 pM or less, or about 0.02 pM or less. In another embodiment, the oligonucleotide primer that initiates reverse transcription in the composition is comprised at a mole ratio of about 1:10 or less relative to a modified oligonucleotide primer, preferably about 1:20 or less, about 1:40 or less, about 1:160 or less, about 1:200 or less, about 635:1 or less, about 2000:1 or less, about 2500:1 or less, about 20,000:1 or less, about 200,000:1 or less, about 2,000,000:1 or less, or about 20,000,000:1 or less.”
“[0076] Examples of means for blocking/clearing a primer function include the following approaches. 1) a primer function is blocked at the time of reverse transcription by a primer designed to retain a turn structure in the reverse transcription reaction stage or to comprise a thermolabile modifying group.”
“[0084] In this embodiment, an oligonucleotide primer comprises a thermolabile modifying group so that a modifying nucleotide primer cannot extend the chain along a polynucleotide to which it has hybridized, i.e., cannot extend due to enzyme blocking or a decrease in hybridization to a target nucleic acid. In a preferred embodiment, the 3' terminus hydroxyl group or one or more internucleotide bonds of an oligonucleotide primer is substituted with a thermolabile modifying group. Therefore, a chain does not extend to a substantial degree unless and until a modifying or modified nucleotide is removed. While the modifying group is thermolabile, the group hardly dissociates until reaching the first denaturation temperature in PCR amplification (e.g., about 80 to 105° C, preferably about 85 to 100° C, and more preferably about 90 to 96° C (e.g., 95° C)), so that the primer function is partially or completely blocked in reverse transcription. Once the first denaturation temperature is reached, partial or complete dissociation of a modifying group from a modified oligonucleotide primer is thermally induced. The modified oligonucleotide primer is converted to a corresponding unmodified oligonucleotide primer. An unmodified oligonucleotide primer has an active phosphodiester bond and can extend by polymerase.”(emphasis added by examiner)
	Therefore these paragraphs describe primers with hairpin blockage or thermolabile blocking groups, which are not claimed as such in claim 1 (or claim 2 in case of claim 22). All that claims 1 and 2 require is “clearing” of function of the primers during PCR, which could be performed, for example, by cleavage of the protecting group by a polymerase, since Applicant did not define the term “clearing of primer function”.
As stated by MPEP 2111.01 II:
II. IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).
In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.). (emphasis added by examiner)
	In conclusion, since neither claim 1 nor claim 2 require thermolabile blocking groups, it is not clear what it means for a primer to be “partially blocked” or “not blocked”.
	The rejection is maintained.
	B) Regarding the rejection of claims 1-3, 6, 7, 19, 21 and 22 under 35 U.S.C. 103 over Zon et al. and Zhu et al., Applicant argues the following:
	“The presently claimed embodiments are associated with the unexpected finding that reverse transcription template switching PCR amplification with high specificity can be achieved by adding only a modified oligonucleotide primer as recited in the amended claims, wherein said modified oligonucleotide primer can function as a primer for both reverse transcription and PCR amplification reactions. In addition, the present methods are advantageous in that [1] a reagent required for reverse transcription does not need to comprise an oligonucleotide primer that initiates transcription; and [2] even if an oligonucleotide primer that initiates transcription is comprised, such a primer can be present in a far smaller amount than the amount that is commonly used for such reactions (e.g paragraph [0074] of US 2019/0169679). Furthermore, according to the encompassed embodiments, non-specific reverse transcription can be suppressed by using the recited modified oligonucleotide as a reverse primer during PCR amplification (paragraph [0079] of US 2019/0169679).
	It is respectfully submitted that these unexpected and advantageous effects are clearly demonstrated in the working examples of the specification as filed. Specifically, Test Examples 2 and 5 show that specific amplification of a TCR|3 chain was achieved using a modified oligonucleotide primer (i.e., a block primer, see, e.g., para. [0013]) in a one-step reverse transcription template switching PCR reaction without adding an RT primer (Tables 5 and 6); and that the use of a block primer together with an RT primer reduced the occurrence of nonspecific bands (Figure 5 and paragraph [0245] of US 2019/0169679), and reduced the amount of RT primer required to as low as 0.02 pM (Table 6).
	The documents cited by the PTO, whether considered individually or in combination, fail to teach or suggest the use of a modified oligonucleotide primer in a one-step reverse transcription template switching PCR reaction, wherein all reagents required for reverse transcription, template switching and PCR are mixed together in one reaction tube without requiring any further addition of other reagents between the RT and PCR reactions, and wherein the modified oligonucleotide primer functions as a primer in both the reverse transcription and PCR amplification reactions. It is therefore respectfully submitted that at the time the present application was originally filed, a person having ordinary skill in the art would not reasonably have been able to predict successful arrival at the subject matter of the present claims without the benefit of the disclosure found for the first time in the instant application.
	Zon at most describes performing reverse transcription and PCR in the same reaction tube (e.g., paragraph [0076] of US 2007/0281308), but as the PTO concedes, Zon is completely silent regarding a template switching reaction. Zon merely relates to amplification methods which require the use of an oligonucleotide primer for reverse transcription/cDNA synthesis (e.g., oligo(dT) primer for RT) that is distinct from the primer used for PCR/cDNA amplification (e.g.. Example 7 of US 2007/0281308). Furthermore, nowhere in Zon is there any teaching or suggestion, much less any actual demonstration, that a target nucleotide sequence of interest can be successfully amplified using an RT primer in an amount as low as the amounts shown to be effective in the working examples of the present application (e.g, as low as 0.02 pM).
	Zhu fails to remedy the deficiencies of Zon. Zhu merely describes exemplary commonly used techniques of template switching in RT methods that were known in the art. Zhu fails, however, even remotely to contemplate the presently encompassed combination of any template switching method with PCR to arrive at a one-step reverse transcription template switching PCR reaction as claimed. As also noted above, the combination of Zon and Zhu fails to suggest the present method according to which all reagents required for reverse transcription, template switching and PCR are mixed together in one reaction tube without requiring any further addition of other reagents between the RT and PCR reactions, and wherein the modified oligonucleotide primer functions as a primer in both the reverse transcription and PCR amplification reactions. It is therefore respectfully submitted that prior to the present application, a person having ordinary skill in the art would not reasonably have been able to expect successful arrival at what is now claimed. By alleging otherwise, the PTO impermissibly employs hindsight in view of the instant application disclosure.
	A mere showing that individual features of a claim were independently known to the prior art does not establish that the entire claimed combination is obvious. KSR v. Teleflex, 550 U.S. 398, 82 127 S. Ct. at 1742, USPQ2d 1385, 1396 (2007). In asserting an obviousness rejection, the PTO is required to consider the subject matter of the claim as a whole. Id. (“The determination of obviousness is made with respect to the subject matter as a whole, not separate pieces of the claim. See, KSRInt'l Co. v. Teleflex Inc., 127 S. Ct 1727, 1734 [182 USPQ2d 1385] (2007); Kimberly-Clark Corp. v. Johnson & Johnson, 745 F.2d 1437, 1448 [223 USPQ 603] (Fed. Cir. 1984).” Sanofi-Synthelabo v. Apotex Inc., 89 USPQ2d 1370, 1377 (Fed. Cir. 2008) (emphasis added)).
	Moreover, and as explained above, only for the first time in the present application is the presently claimed combination disclosed, including a modified oligonucleotide primer that is designed to have a primer function that is partially or completely blocked in RT and designed to have blocking of the primer function cleared in PCR.
	Additionally, in KSR the U.S. Supreme Court acknowledged the importance, in an obviousness determination, of identifying “a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does". KSR, 127 S. Ct. at 1731, (emphasis added). Thus, in order to establish prima facie obviousness of a newly claimed combination under KSR, it remains necessary to identify some reason that would have led a person having ordinary skill in the art to modify a known combination in a particular manner. Applicant respectfully submits that the PTO fails to meet this burden of establishing that the prior art would have prompted a person of ordinary skill in the relevant field to combine the recited elements in the same way as in the present claims.”(emphasis by Applicant)
	Response
	First, Applicant argues limitations which are not present in the claims. The claims do not require a single blocked primer to perform both reverse transcription and PCR. The claims do not require a 0.02 pM concentration of primers.
Contrary to Applicant’s assertion that the cited references do not teach or suggest a one-step RT-PCR or increased specificity of amplification, paragraph [0218] of Zon et al. is recited below:
“[0218] The same primer pairs were also utilized in a one-step RT-PCR protocol. As in the two-step protocol, two sets of reactions were prepared. The first set contained unmodified PDE primers at 0.5 M, and the second set contained PTE modified primers at 0.5 M. Each set consisted of three reactions, with reactions b) and c) as negative controls. Reaction a) consisted of 0.25 g of human liver total RNA and 25 U of MMLV reverse transcriptase, reaction b) consisted of 0.25 g of human liver total RNA and 0 U of MMLV reverse transcriptase, and reaction c) consisted of 0 g of human liver total RNA and 25 U of MMLV reverse transcriptase. The reactions all contained oligo(dT) primers at 5 M and 0.3 U of Taq DNA polymerase and were at a volume of 25 L. The reactions were incubated as follows: 42° C for 60 min; 94° C for 5 min; [94° C for 30 sec, 60° C for 30 sec, 72° C for 5 min] 30 times; and 72° C for 5 min. The reaction products were analyzed by agarose gel electrophoresis. For both primer pairs, the no RT controls, b), appeared the same, with a slight smudge appearing on the gel, which is likely due to the presence of total RNA in the samples. For the no RNA controls c), the PDE primers displayed a low molecular weight primer dimer band, while the PTE primers did not display any detectable amplification product. The low molecular weight primer dimer band is likely due to reverse-transcriptase-mediated extension of the PDE PCR primers, as has been discussed by Peters, I.R., et al., 286 Journal of Immunological Methods 203-217 (2004). For reaction a), both primer pairs formed the desired 264 bp product. However, the reaction product for the PDE primers contained several amplification products, including the primer dimer band seen in reaction b), while the PTE primers formed the desired reaction product without any additional amplification products. The use of PTE-modified primers in sequential enzymatic reactions, such as one-step RT-PCR allows for the gene specific primers to be partially or completely blocked from extension during the lower-temperature reverse transcription reaction.” (emphasis added by examiner)
	Therefore, Zon et al. clearly teach one-step RT-PCR and increased specificity of RT-PCR when thermolabile primers are used.
	Finally, a reason to combine the references of Zon et al. and Zhu et al. is provided in the motivation statement of the rejection.
	The rejection is maintained with the addition of the newly added claims.
	C) Regarding the obviousness-type double patenting rejection of claims 1-3, 5-7 and 19-22 over claims of co-pending application No. 16/303,105, Applicant argues the following:
	“Applicant respectfully traverses these grounds of rejection. Applicant notes that the present double patenting rejection is provisional in nature and that the referenced application has not matured into a patent. Insofar as prosecution has not concluded in the referenced application nor in the present application, it is respectfully submitted that the present provisional double patenting rejection is premature where the claims in the two applications are patentably distinct and/or may undergo further amendment during prosecution. Accordingly it is respectfully submitted further that the provisional double patenting rejection should be withdrawn unless and until such time as the PTO considers that a proper double patenting rejection is the only remaining unresolved issue in view of any amendments to the claims that have been made in either or both application(s). Applicants reserve the right to amend or cancel the claim, or to submit further arguments or a terminal disclaimer at that time.”
Response
	As stated by MPEP 2103. I:
2103 Patent Examination Process [R-10.2019]
I. DETERMINE WHAT INVENTION IS SOUGHT TO BE PATENTED
It is essential that patent applicants obtain a prompt yet complete examination of their applications. Under the principles of compact prosecution, each claim should be reviewed for compliance with every statutory requirement for patentability in the initial review of the application, even if one or more claims are found to be deficient with respect to some statutory requirement. Thus, examiners should state all reasons and bases for rejecting claims in the first Office action. (emphasis added by examiner)
	Therefore, all applicable grounds for rejections have to be applied in an office action. Since both applications have the same foreign filing priority dates, terminal disclaimers would need to be filed in both cases regardless of which case issues first.
	The rejection is maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 7 is indefinite over the recitation of “…wherein the modified oligonucleotide primer comprises a nucleotide sequence that is complementary to a partial sequence of a template RNA, optionally wherein a part of the modified oligonucleotide primer whose primer function has not been blocked functions as an oligonucleotide primer that initiates reverse transcription by hybridizing to the template RNA.”
Claim 1, from which claim 7 depends, requires “…a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b)”. It is not clear how a primer that is modified to block its priming function can serve as a primer.
B) Claim 22 is indefinite over the recitation of “…wherein the modified oligonucleotide primer comprises a nucleotide sequence that is complementary to a partial sequence of a template RNA, optionally wherein a part of the modified oligonucleotide primer whose primer function has not been blocked functions as an oligonucleotide primer that initiates reverse transcription by hybridizing to the template RNA.”
Claim 2, from which claim 22 depends, requires “…a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b)”. It is not clear how a primer that is modified to block its priming function can serve as a primer.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3, 6, 7, 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zon et al. (US 2007/0281308 A1; published December 2007; previously cited) and Zhu et al. (Biotechniques, vol. 30, pp. 892-897, 2001; cited in the IDS; previously cited).
A) Regarding claims 1 and 2, Zon et al. teach a method of amplifying a target RNA, the method comprising the steps of: 
a) mixing the target RNA, a reagent required for reverse transcription, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising a nucleic acid sequence complementary to the target RNA ([0216]; [0218]); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to amplify at least a part of a region of the cDNA ([0218]); 
wherein the reagent required for a polymerase chain reaction comprises a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b) ([0216]; [0010]-[0012]; [0075]-[0077]).
Regarding claims 23 and 24, Zon et al. do not teach 5’ anchor primers.
Regarding claims 6 and 21, Zon et al. teach thermolabile modifying groups ([0010]-[0012]).
Regarding claim 7 and 22, Zon et al. teach a modified oligonucleotide primer that is complementary to a partial sequence of RNA ([0216]).
B) Zon et al. do not teach using template switching oligonucleotide in the reaction.
C) Regarding claims 1-3, 6, 7, 19 and 21-24, Zhu et al. teach creation of full-length cDNAs using reverse transcription reaction utilizing template switching oligonucleotide (page 893, paragraphs 4-8; page 894, first paragraph; Fig. 1).
Regarding claims 3 and 19, Zhu et al. teach anchor primers (Fig. 1; page 893, sixth paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an RT-PCR method using a template switching oligonucleotide of Zhu et al. with the RT-PCR method of Zon et al. The motivation to do so is provided by Zhu et al. (page 897, last paragraph):
“In this paper, we have described a cDNA library construction method that harnesses the template-switching activity of MMLV reverse transcriptase to increase the fraction of full-length clones. Using this method, the proportion of clones with intact ORFs is estimated to be about 77%, 2–3 times higher than that seen in conventional cDNA libraries. Of the clones with intact ORFs, 86% contained more of the 5′ untranslated regions (UTRs) than the longest sequences deposited in the GenBank database. In comparison to other recently reported full-length cDNA library construction methods, the SMART method is less complex, faster, and the 1 µg poly(A) + RNA required is 5- to 20-fold less.”
The motivation to combine the two methods is provided by Zon et al. ([0075]):
“In accordance with the present invention, it has been found that the modified oligonucleotides of the present invention have significant advantages. For example, the end user can use the same amplification protocols and methods already in use with unmodified oligonucleotide primers. Modified oligonucleotide primers of the present invention are compatible with existing amplification systems and reagents (including hot start PCR), no additional enzymes or reagents are needed and existing oligonucleotide primer synthesis methods can be used to synthesize the modified oligonucleotide primers of the present invention. Other aspects of the invention include commercial products for this technology includes PTE-modified phosphoramidites, PTE-modified solid supports for oligonucleotide synthesis, oligonucleotide primer sets for commonly amplified targets, and custom synthesized oligonucleotide primer sequences. Polymerase based amplification applications which employ oligonucleotide primers requiring fidelity can be used with the modified oligonucleotide primers of the present invention. Amplification applications include but are not limited to polymerase chain reaction (PCR), hot start PCR, reverse transcription PCR (RT-PCR), multiplex PCR, quantitative PCR (Q-PCR), sequencing or other nucleic acid amplification methods known in the art.”
Therefore one of ordinary skill in the art would have been motivated to use an RT-PCR method which produced full-length cDNAs due to the use of template switching oligonucleotide with high accuracy due to the use of reversibly blocked PCR primers.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1-3, 5-7 and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8 and 26-29 of copending Application No. 16/303,105 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘105 application are species of the instant claims, therefore they anticipate the instant claims.
Specifically, claim 1 of the instant applicatiuon is drawn to a method of amplifying at least a part of a region of a target RNA, the method comprising the steps of: 
a) mixing the target RNA, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising a nucleic acid sequence complementary to the target RNA and a template switching oligonucleotide; and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to amplify at least a part of a region of the cDNA; 
wherein the reagent required for a polymerase chain reaction comprises a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b).
Claim 2 of the instant application is drawn to a method of producing a nucleic acid sample that is amplified based on at least a part of a region of a target RNA, the method comprising the steps of: 
a) mixing the target RNA, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising a nucleic acid sequence complementary to the target RNA and a template switching oligonucleotide; and
 b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs; 
wherein the reagent required for a polymerase chain reaction comprises a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b).
Claim 1 of the ‘105 application is drawn to a method of analyzing a repertoire of variable regions of T cell receptors (TCR) or B cell receptors (BCR) of a subject, comprising the steps of:
(1) providing a nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) amplified from an RNA obtained from the subject; 
(2) determining the nucleic acid sequences contained in the nucleic acid sample; and 
(3) calculating a frequency of appearance of each gene or a combination thereof based on the determined nucleic acid sequences to derive a TCR or BCR repertoire of the subject; 
wherein step (1) comprises the steps of: 
a) mixing an RNA obtained from the subject, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to provide the nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); 
wherein the reagent required for template switching comprises a template switching oligonucleotide, and wherein the regent required for a polymerase chain reaction comprises a primer specific to a C region of the TCR or the BCR, wherein the primer specific to a C region is a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b).
Claim 2 of the ‘105 application is drawn to a method of producing a nucleic acid sample for analyzing a repertoire of variable regions of T cell receptors (TCR) or B cell receptors (BCR) of a subject, the method comprising the step of 
(1) providing a nucleic acid sample comprising a nucleic acid sequence of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) amplified from an RNA obtained from the subject, step (1) comprising the steps of: 
a) mixing an RNA obtained from the subject, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to provide the nucleic acid sample comprising a nucleic acid sequence of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); 
wherein the reagent required for template switching comprises a template switching oligonucleotide, and wherein the regent required for a polymerase chain reaction comprises a primer specific to a C region of the TCR or the BCR, wherein the primer specific to a C region is a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b).
Therefore claims 1 and 2 of the ‘105 application anticipate instant claims 1 and 2. Instant claims 3, 5-7 and 19-24 are anticpated by claims 3, 6-8, and 26-29 of the ‘105 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
13.	No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        April 20, 2021